OrtiGINAL                                                                                     04/28/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0061


                                          DA 21-0061

                                                                               FILED
  DANIEL P. McCAUL,
                                                                               APR 2 8 2021
               Plaintiff and Appellant,                                  Bowen Greenw000
                                                                       Clerk of Suprerne Coun
                                                                          State of INAnnt4r-,a
        v.
                                                                    ORDER
  SOUTHWEST MONTANA FEDERAL
  CREDIT UNION,

               Defendant and Appellee.


        Counsel for Appellant Daniel P. McCaul moves the Court to withdraw as counsel
  under § 37-61-403(2), MCA. Counsel states that withdrawal is necessary because a total and
  irreconcilable breakdown in the attorney-client relationship has occurred.
        IT IS THEREFORE ORDERED that the motion to withdraw as counsel is
  GRANTED.
        IT IS FURTHER ORDERED that Appellant is granted an extension oftime to and
  including May 31, 2021, within which to prepare, file, and serve Appellant's opening brief
  on appeal.
        The Clerk is directed to provide a copy ofthis Order to all counsel of record and to
  Appellant Daniel P. McCaul personally.
        DATED thit9 4D1 day of April, 2021.
2